DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to RCE filed on 2/22/2022, wherein claims 1-3, 7-13, 15-16, 19, 26-28, 31-32 are amended and claims 33-37 are newly added.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 11-12, 26 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana (US PGPUB 2015/0331715), in view of Li et al. (US PGPUB 2017/0288961) in view of Narayansamy et al. (US PGPUB 20120278804).
 
As for claim 1, Sathyanarayana teaches an apparatus comprising:
a live migration circuit [Platform resources]; and
a processor [processor]:
support operation of a virtual machine (VM) that maintains a session to communicate network traffic over a communication link (Fig. 3 - - VM 306, paragraphs 16, 30, 39.  Here, Examiner note, the prior art is applicable to VMs executing specific telecommunication workloads, including, but not limited to NFV workloads.  NFV workloads, or network function virtualization workloads, where the VMs’ workload is to virtualize network functions, or VNF, each is reasonably understood as at least operating a communication session to another network device or a VNF.),
responsive to an initiation of a migration of the VM to a destination host during the session (paragraph 29 and 38 in view of 51.  The migration process is performed in response to receiving the request to migration, thus, there is clearly a start/initiation of the migration before additional steps of vm migration are performed.), offload management of the session to the live migration circuit (paragraphs 31-32, 45-47.  Examiner note, the platform resources for migration is described as under exclusive use for the migration process, thus, it is clearly and inherently separate from the processor/circuits running the management software.  Thus, when the platform resource is used to perform the live migration 
suspend operation of the VM (paragraphs 39 and 51, “…paused…”)), wherein the offloaded management of the session includes the live migration circuit to perform a plurality of session related functions (paragraph 47-48 in view of paragraph 30, note, the system is capable of transmitting, at the end of transmission, any memory pages that changed before the transfer is completed, in view of the NFV workload described to be executing in the VMs, it is well known in the art the virtualized devices running in the VMs would be VNFs that are network emulation devices with incoming data inside memory pages.  See documents returned from examiner search note on “VNF memory pages” attached.  Here, plurality of actions can be performed including, inter alia, “).


However, Li teaches a known method of NFV implementation including migration of VNF functions wherein a migration component is configured to perform processing functions to offload packet processing associated with a session to a dedicated entity (paragraphs 83-86, “the AN will buffer …traffic and the session request…the AN830…will buffer the session data while the migration takes place through other components…begins to buffer the session data…”) including management of the session to perform a session related function to maintain the session while operation of the VM is suspended including maintaining at least a portion of signaling for the session (paragraphs 52, 66, 86-87, and 101,  plurality of embodiments teaches managing the session requests that includes session-specific protocols (paragraphs 52 and 66), where VNF is implemented in VMs (paragraph 101), thus, it would be obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize any transmission of data that is subsequently buffered during the session would need to utilize protocol for the session.  Thus, the system necessarily perform signaling as part of the transfer of data packets in order to conform to whichever protocol is used.  See, e.g., Search note on “software defined network protocols signaling packet loss”)


One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of Sathyanarayana would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying migration functionality of offloading packet processing associated with a network connection to a dedicated component and managing the session associated with the communication link including buffering changes to a session state to Sathyanarayana with plurality of functions including assigning migration functionality to dedicated live migration circuit and keeping and subsequently forwarding changed state data to the destination VNF VM accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow resource allocation for improved maintenance of VNF function performance (Li, paragraph 7-8).

While Sathyanarayana and Li teaches a live migration method of virtual entities including a live migration circuit to maintain at least a portion of signaling for the 
However, Narayanasamy teaches a known method of virtual machine live migration including offloaded management of the session to live migration circuit [session manager 1424] including drop network traffic unrelated to session management (paragraphs 68, 85, 87, 106.  Session manager CNE can be implemented in hardware (paragraph 68).  Thus, it is a form of hardware migration circuit.  “Drop network traffic unrelated to session management” is merely recited in the application specification with non-limiting examples such as dropping voice application packets but never mentioned what comprises the exact scope of “packet…associated with keeping the communication link active”.  Thus, without more, it is understood under the broadest reasonable interpretation as maintaining a communication session and dropping some packets.  Here, prior art teaches session manager maintaining TCP sessions (paragraph 85) and dropping less important application packets (paragraph 106)).  This known technique is applicable to the system of Sathyanarayana and Li as they both share characteristics and capabilities, namely, they are directed to live VM migration of VMs.
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Narayanasamy would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Narayanasamy to the teachings of Sathyanarayana and Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to 

As for claim 11, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales;

As for claim 2, Sathyanarayana teaches the plurality of session related functions includes the live migration circuit while operation of the VM is suspended (paragraphs 39 and 51).
Li also teaches a session related function further includes buffering changes to a session state (paragraphs 86-87).  

As for claim 12, it contain similar limitations as claim 2 above.  Thus, it is rejected under the same rationales.

As for claims 26 and 33, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.
.


Claims 3, 13-15, 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Biemueller et al. (US PAT 10404579).

As for claim 3, While Li teaches buffering of the session data, Sathyanarayana, Li, and Narayanasamy do not explicitly teach replaying of buffered data.  
However, Biemueller teaches a known method of migration including the live migration circuit is further to transfer buffered session state changes to a destination live migration circuit at the destination host for replay after the VM is reactivated on the destination host (col. 28, line 65-col. 29 line 21.  Examiner note, while not explicitly stated, the prior art system forwards the buffered packets (queued packets) to the target new vm instance and convert the lease to active lease at new vm instance wherein the new VM instance starts up executing and processing the packets.  Examiner 
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying the known technique of Li would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Li to the teachings of Sathyanarayana, Li, and Narayanasamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such VM migration features into similar systems.  Further, applying transfer buffered session state changes to a destination live migration circuit at the destination host for replay after the VM is reactivated on the destination host to Sathyanarayana, Li, and Narayanasamy with transferring state data to the destination VM accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduced impact of VM migration so resource states are maintained (Biemueller, col. 2, line 16-22).

As for claim 13, 27, and 34 they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales;

As for claim 14, Biemueller also teaches wherein suspending the VM includes forwarding, to the destination host, a final session state for the VM at the source host, the buffered session state changes occurring to the final session state after the final session state has been forwarded to the destination host (col. 11 line 18-30 or alternative embodiment at col. 19 lines 40-55.  In a first embodiment VM states and memory are forwarded to target after completion of migration.  In an alternative embodiment, the packets queued are send over to target vm after pause finished, and can optionally forward more leftover packets until routing goes directly to the target VM.).

As for claim 15, Biemueller also teaches receiving, from the destination host, an indication that operation of the VM is resumed at the destination host (col. 19, lines 24-28); and
employing the indication to switch the network traffic to the destination host and initiate transfer of the buffered session state changes to the destination host (col. 19, lines 24-55, in addition to starting the transfer noted above, “…the new incoming packets 726 from the network 728 are instead routed to the new VM instance 714…”).

Claims 7, 16, 29, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Maskalik et al. (US PGPUB 2017/0063674).

As for claim 7, Sathyanarayana and Li, does not explicitly teach managing session with communication link include managing security encryption of session data.
However, Maskalik teaches a method of session management in vm migration arts including managing security encryption of session data (paragraph 0053, 59).
It would have been obvious to a person of ordinary skill in the art to incorporate Maskalik’s teaching of managing security encryption of session data to Sathyanarayana and Li, with managing the session associated with the communication link includes session data for the communication link while the VM is suspended during migration because they are both directed toward the art of session management, and because doing so allows improved security communication during session management (Maskalik, paragraph 59).

As for claim 16, 29, and 36 it contains similar limitations as claim 7 above.  Thus, it is rejected under the same rationales.

Claims 8, 28 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Thakkar (US PGPUB 2014/0143366).

As for claim 8, Sathyanarayana, Li, and Narayanasamy does not explicitly teach transfer of data to a destination in virtualized environment uses DMA when the destination host to receive data is same host as source.
However, Thakkar teaches a virtualization environment communication mechanism wherein employs DMA to communicate buffered session data to the destination when destination host is same as source host (paragraph 44, “zero-copy techniques of Figs. 7 through 12…”) This known technique is applicable to the system of Sathyanarayana and Li, as they both share characteristics and capabilities, namely, they are directed to network information forwarding in virtualized environments.
One of ordinary skill in the art would have recognized that applying the known technique of Thakkar would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Thakkar to the teachings of Sathyanarayana, Li, and Narayanasamy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network session management features into similar systems.  Further, applying dropping unimportant network traffic to keep session alive to Sathyanarayana, Li, and Narayanasamy with live migration circuit communicate buffered session state information to the destination host accordingly, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow reduction to communication overhead when source and destination are on same host (Thakkar, paragraph 4).


As for claim 28 and 35, it contain similar limitations as claim 8 above.  Thus, it is rejected under the same rationales.

Claims 9-10, 19, 31-32 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Sathyanarayana, Li, and Narayanasamy, in view of Fahs et. al. (US PGPUB 2015/0370596).

As for claim 9, As for claim 9, while Sathyanarayana teaches the exclusive platform resource can be of any hardware.  Nevertheless, in the interest of compact prosecution, Examiner note Sathyanarayana, Li, and Narayanasamy do not explicitly teach the live migration circuit is implemented as a dedicated FPGA.
However, Fahs teaches a known method of VM live migration including managing the session information of the VM, wherein the live migration circuit managing the session while the VM is suspended is implemented as a dedicated field programmable gate array (FPGA) (paragraph 21 and 35). This known technique is applicable to the system of Sathyanarayana, Li, and Narayanasamy, as they both share characteristics and capabilities, namely, they are directed to live migration of VMs.
One of ordinary skill in the art would have recognized that applying the known technique of Fahs would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Fahs to the teachings of Sathyanarayana, Li, and Narayanasamy, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such network session management features into 

As for claim 19, 31 and 37, it contains similar limitations as claim 9 above.  Thus, it is rejected under the same rationales;

As for claim 10, Fahs also teaches the live migration circuit managing the session while the VM is suspended is implemented as a dedicated Application Specific Integrated Circuit (ASIC) (paragraph 21 and 35).

As for claim 32 and 38, it contains similar limitations as claim 10 above.  Thus, it is rejected under the same rationales;


Response to Arguments
Applicant's arguments filed on 2/22/2022 have been fully considered but they are not persuasive.
Applicant argues in the remarks dated 2/22/2022:
Argument I: “Sathyanarayana describes…the apparatus and method Sathyanarayana describes is not similar to Applicant’s claimed apparatus 
Argument II: “Li fails to supply the elements missing from Sathyanarayana…Li fails to teach or suggest…a live migration circuit to perform a plurality of session related functions to maintain the session …including …maintain at least a portion of signaling for the session; and to determine to drop any packet of network traffic over the communication link….” and “Narayansamy fail to supply the elements missing from the combination of Sathyanarayana and Li…fail to teach ….include at least to maintain at least a portion of signaling for the session and determine to drop any packet of ….”  (App. Arg. Pg. 12).
Examiner respectfully disagrees for the following reasons:
With respect to Argument I, see paragraph 6 above.  In addition, Examiner note, applicant’s argument ignores the mapping of the prior arts to the respective claim limitations, and instead allege one of the art, Sathyanarayana, fail to teach limitations clearly mapped to, and taught by Prior arts Li and Narayanasamy.  
In particular, Sathyanarayana is mapped to covering offloading management of the VM operation to the live migration.  Where Examiner 
With respect to Argument II, see paragraph 6 above.  In addition, As already noted, applicant’s argument ignores the mapping of the prior arts to the respective claim limitations, and instead allege each art must teach limitations mapped to other arts.  It appears applicant’s argument is based on boiler plate language that repeatedly allege each art used by the Examiner does not teach the limitations that are explicitly mapped to different arts, including limitations 

Examiner’s Comments / Advancing Prosecution
For the purpose of expediting prosecution.  Examiner would like to direct Applicant’s attention to the combination of features disclosed at paragraphs 29-32 for consideration to incorporate in combination within the same claim and thereby overcome the prior art of record.  While subject to further search, Examiner note particularly the following features in “combination” within the same claim to expedite prosecution.  Examiner welcome Applicant representative to contact Examiner and discuss:
[0029] FIG. 3 is a flow chart of an embodiment of a method 300 for migrating a live VM, such as VM 111 and/or 211 between hosts, such as hosts 116, hosts 116,126, hosts 116, 126,216, and/or hosts 116, 126, 216, and/or226 without session interruption. Method 300 is initiated when a hypervisor/host employing a VM) to communicate network traffic over a communication link determines to migrate a VM to another hypervisor/host.  At block 301, VM migration may begin by converting VM memory pages into packets and forwarding the packets to the destination hypervisor. At block 303, the VM is suspended for migration to a destination host. Further session management associated with the communication link is handed off to the live migration circuit (e.g. while the VM is suspended during migration). In addition, a final session state for the VM at the source host is forwarded to the destination host. 


[0030] At block 305, the live migration circuit is employed at the source host to keep the sessions associated with the communication link alive. The live migration circuit buffers changes to the session state. Further, the live migration circuit may manage security encryption of session data for the communication link as desired to keep the session alive. The live migration circuit may also perform signaling for the session while the VM is suspended during migration, for example by signaling session data. In some aspects, the live migration circuit may also drop non- critical network traffic that is unrelated to session management. 

[0031] While block 305 occurs at the source host, block 307 occurs at the destination host. At block 307, the VM is activated at the destination host based on the VM memory pages and final session state from the source host. Upon completion of block 307, a message as transmitted to the source host to indicate that the VM restore is complete. 

[0032] At block 309, the indication is received at the source host from the destination host. The indication indicates to the source host that the restore of the VM is complete at the destination host. The indication is employed to switch the network traffic from the source host to the destination host, for example to the destination live migration circuit. The indication is also employed to initiate transfer of the buffered session changes to the destination host, for example to the destination live migration circuit. The buffered session state changes may be any session state changes occurring to the final session state at the source host after the final session state has been forwarded to the destination host. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 







/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199